Case 1:20-cv-01775-MEH Document 1 Filed 06/16/20° USDC Colorado Page 1 of 18°

*

IN THE UNITED STATES DISTRICT.COURT
FOR THE DISTRICT OF COLORADO

Civil Action No. . os os FILED -

To be supplied by the court TES DISTRICT COURT
( PP y ) UNITED STATE COLORADO

Lu ts A. Los. Je. , ro Se _. Plaintiff JUN 16. 2020

“ency P. COLWELL
JEFrecy PCO ONERK

ee

FNU ReodIWe, .
FNU SIMMS,

FNW Joués.. z

w

i, a , Defendant(s).
— i
Pe a

(List each named defendant ona separa line. if you.cannot fit the names of all defendants in .
the space provided, please write “see ‘attached” in the space above and attach'an additional

Sheet of paper with the e full list of names. Ti he names listed in the above caption must be
identical to those ‘contained in Section B. Do not include addresses here. )

‘ :

+. st

 

PRISONER COMPLAINT
ro ae

YU rete
vo at
*

NOTICE +

 

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not r
‘contain: an individual’s full social security number or full birth date; the full name ofa person
known to be a minor; ora complete financial d¢count number. A filing may include only: the
last four digits of a social security number; the year of an ‘individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

Plaintiff need not send exhibits, affidavits, grievances, witness statements, or any other
_materials to the Clerk’s Office with this complaint. ;

 

 

 

te

4

tk 3
+

:
a A. . ’ 4
. wae
ae he “ wat, “S r ‘
: & a
. Pte .. ; any " ne ‘g fo 2%, :
ae we % “at Sy ~
a # "uh beh by x
ak “eo : ar
Pe ce at : wT RA
* Case 1:20-cv-01775-MEH Document: .Filed 06/16/20 USDC-Colorado Page 2 of 18 -

A. PLAIN TIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the
court may result.in dismissal of your case.

huis-A- Rvs, Ip, Fo8G47<018. £0. Box 350, PAU, Fel CL Bele , Beaver, We

(Name, prisoner identification number, and complete mailing address) | ° ‘952)

N/A

(Other names by which you have been known)
Indicate whether you are a prisoner or other confined person as follows: (check one)
Pretrial detainee '

Civilly committed detainee
Immigration detainee

onvicted and sentenced state prisoner
Convicted and sentenced federal prisoner

Other: (Please explain)

 

B. DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants ‘should bé labeled “B. DEFENDANT(S) INFORMATION.”

Defendant 1:

 

 

5880 Highway 67 Soutt, Shrevee, C2 31226

At the time the claim(s) i in this complaint arose, was this defendant acting under
color of state or federal law? _ Ves ___ No (check one). Briefly explain:

The above. Naved. Defendants Iwas a SLS Techpi aay
Covtecdioutal. offer empleo at $¢L Florence, (D J1aw

Defendant 1 is being sued in his/her _¥% individual and/or ___ official capacity.
“ Case 1:20+cv-01775-MEH Document 1 ' Filed 06/16/20 USDC Colorado Page 3 of 18

4°

j

Defendant 2: 4Nu OIMHS . SLS Techutetanl . Fez Floreyee., CO

(Name, job title, arid complete mailing addréss)

5280 Hiephwsay 61 Soum, Ahwvee., 02 Biase

At the time the Sim) in this coyaplaint arose, was this defendant acting under
color of state or federal law? WY ves ___ No (check one). Briefly explain:

—The above-waned. \eleudont 's was a STS Techptctaal
0. rech onal Of fvec employed, at Fel Hiorenee, ca) B129G

Deferidant 2 is being sued in his/her _[individual and/or __ official capacity.

tf

4

Defendant 3: FNUL Tones SIS Techaricayal. Fel Florence, CO

_(Name, job title, arid complete mailing address)

6290 Highway 64 Sourt, Hlorener, CO B/aac

At the time the “in in this complaint arose, was this defendant acting under |
color of state or,federal law? Yes ____ No (check one). Briefly explain:

| The above-Daned Defendant j 1s was a SIS Techwitien
Co arectioslal of ver eriplajed. et FEL Ploréwee., CO 9/326

e

Defendant 3 is being sued in his/her ¥_ individual and/or __ official capacity.

"C. JURISDICTION |
Indicate the federal legal basis for your claim(s): (check all that apply) : "

42 U.S.C. § 1983 (state, county, and municipal defendants) '

¥Y Bivens v. Six Unknown Named Agents of Fed.'Bureau of Narcotics, 403 U.S. 388 (1971) .
(federal defendants) .

Vv: Other: (please identify) as U.S.C. SecHon /33| ! {
Case 1:20-cv-01775-MEH Document 1 Filed 06/16/20 USDC Colorado Page 4 of 18; ° °

|

D. STATEMENT OF CLAIM(S). . , ,

State clearly and concisely every claim that you are asserting in this.action: For - each claim,
specify the right that allegedly has been violated and state all facts that support-your claim,
including the date(s) on which the incident(s) occurred, the name(s) of the specific person(s)
involved in each claim, and the specific facts that show how each person was involved in each
claim. You do not need to cite specific legal cases to support your claim(s). If additional space
is needed to ‘describe any claim or to assert additional claims, use extra paper to continue that,
__ ¢laim or to assert the additional claim(s). Please ‘indicate that additional paper is attached and
* label the additional pages regarding the statement of claims as “D. STATEMENT OF CLAIMS.” - , “

ee

__ CLAIM ONE: “Deliberate tdi Fe renzo” rot Defeudauts Lo prolect .

Plaintiff Rios, ow documented trapsagvder; From. excessive, cr) isk
Supporting facts:

of Serious haem aflen Notifylog the Delerdants verbally
and iN wattle he Sought protective custoey in hi's zealous
efforts to pre Vent beln ‘Sexually assaulted. or Raped by.

‘o ther inmates at Fe Florence , Co.

1). Federal Burew. of Frisews tran sportabion , Jo record $ bil
revea| Plann F? /Tonale Auts A. [2128 , Te. arnived at |Fel
Phorence, CO on May 31, aclq. Ti Tales | August © of 20/4
Plant LF Rios proceeded. to advise an-ubkionw torrechoual
of fleer he was bere extorted” far sexual faver bet o thee |
liMates and: ‘Subsequently requested, protect Ve. CUS Te OY.

Sh erevpow, Said off; cer, provide, Plain tifP Rros'with @&
tive Cs) page Form to Complete. dle seer byw. the Spectr fe
Crrcumstawces. Upon the Completion of Sard. questionnaire ’
Plainh Fe was. estorted to the Special Hous tag CUwit. (sHu)..
\alhepe. he remained fac Hhirts, (30) days.

2). Aftec SpenDind, approxinatela, twentty- hve. (25) clays. i ta:
SHUL-TN ‘ profech ve Cuspidy>. GM vacherajew COMMeN Ce

Ra

 

4

ys

4
$
!
'

1 ’ .
Mane . MB wo 2 % 5 fru. : : t Ro j
Casq 1:20-cv-01775-MEH Document 1 Filed 06/16/20 USDC-Colorado- Page 5 of.18: —

“atti,

a

anes ne epee te

 

between aisle fos_and doefendaots SES Tech

 

NUL tas Kedel 1128. SiMas ard. Jonés_, “Tkeg cetfobly,)

these, federal — Bureau of_fRiscwss_e Md pley es (tortec-

 

 

| drow al obbivers)_eqce 244 Ou sly fe ileck, v.the ic_protes Sieba (__

 

a . ‘ : . te
responsibilities and_dubes_when.veglect ng to_adeqdatels
comprehendanst realize the seriousness_of the ~$ fz.

 

 

ation, when" freng? Haiwhtl Kes to 92 bact, tothe

FET Florence. genera |_population_wherw he was heirs.

 

 

extorted -ahler penning thicksC 30)_clays inthe SHUZ

 

QD) FlarwtZe Kies.ma doit abysdantts aleacuihes hele,

 

 

tnsterviewed.6 ~Deteuitansts Reading, Sins atid. Jones.

 

 

, apps , A “L. a
thet he was.willivgly,albettinvolutary,, to Comat

 

 

Gv. pecform Sexualacts1 orderdo_avord beine _phg=
“Really assaulted “vantous.tunades... Mowetheless,

 

Qe. endants_Kedding,.Siimus_and Sones__persisted __

 

LIN cefucning Flaivhtl Kies tothe. yenrecal Popular

 

 

HON sagninsé his_ad avant probes: a

 

__¢ 3). The Defe vdarits oa LENCE pled eLRact ol u aN the,

 

tite mview with Kaleb Ries humiliated y-clegended

 

and_clis arage Plant for beine 0h canisgender __

 

reMate, co Muslin anc for havina tatoos. a
. s ? ~ . , J te ? - so* :

 

AD the Def wda vts_o pee ly conspired to ortit pentinest—__

 

oud-releva vt-facts concerning. ainhh Kios?.SEX dal
’ . . ; : an . ' ~

 

 

 

 

__ Aa) a

 
Cass

1:20-cv-01775-MEH Document 1 Filed 06/16/20 USDC Colorado Page 6 of 18:

|

On “oubahowas A": trans ender? anil weut_so fac

 

 

 

 

as_to_lau uh and sake. “sieS_re earch tne the toe
teats_of dhe offelal. Spot ited fol

 

 

Bu reaof Faison $_Se PE (Socs ~

 

 

 

eS

_ &) Affe nr bein 05" Breed fo. retur ve “othe He Tt Phsece

 

gevéral_ population buy Defeodants Kitching) StHns

 

a pd.TJones., lait Mos .was_sexually:assavlted.

 

 

 

tumate Vou \elhy fe. Afer bein us pla isthe. |
“Shine upbder v protective. evstol Per. Horence. i

 

 

eonrecti ‘wal. wy 2(S_. sented. Plain LE es. swith

 

the. Sane Fie fs oye Gy ueshowwaire) te

 

out - ands C40nDING_- the sexual assault: More-~

 

Iheves, (fF Dist (on cebu sedoc fail ech tos igp)__

 

Sd th_@. Ueshonnal re, he Ad os.) ALOU. (id be returned

 

 

| te gevensl_ pop lation! , “and, _Sexizally: assaulted ASAIN.

 

-(@) D I Straught. anh anpished vee the Dedendatt?s

 

iNexeusable far lure to_prodect_ ait LE from sexual
_predators;,_P| lait Pros. blatawth welled hit-

 

 

_ self +o ensure... he \wioul& not be returped.+to_+ha._-:

 

 

G. LDL |_ popula fibus_ Where he would 4 bes exe les—

*

 

 

assaulted. oNee., aga IN

 

tN

DD a= 2622010, T was _provided. [BOP “for. eee ——

 

while sfanch. Was beiiig. semed.. IJ: athe SHU

 

 

 

AL Cb)

 
Case ]]J

:20-cv-01775-MEH Document1 Filed 06/16/20 USDC Colorado Page 7 of 18'

|

M oreover, [2 lai nite Kos? poi Hats Cea sen) fe OE
qu es.ting.an_Luformal_[Kesolufion_CBP-S2was tol
Sulonitia wd Arle c._propert ompla iartagains tthe!

aforesaid sDetendant?s fortheiritntentional., Kenia,
2 —

 

 

 

 

|_pertewtly.,. requisite.c wdanecessony.weshsetos _—

Malicious.a dodewil [fer [ -Nag / ectmhenpunpe sezfer! lo nar
Failing to tondoctanoppopniate., and More ise n

 

into Pla inttls menitonious.RAclaim thakoce.

 

 

Lored. clita the sonsbs eo Tely aud the ee a
ween

 

2019....C early frustraded... perplered..and Frightened
4 a-P&Ep Gh)

 

atthe oMsequences.cf hiling the BES, we L AN IS pe
+f Jiprucenddy2 lected ote File dhe Tn fecnal

 

 

Iesolu Hors nD Ddwas.questeNna dyseut.ba c kato

 

 

FLT Herenee,Colorado gederal_pepulatien.

 

CB

~~

)__Ow 12322020, .aka,pproxinately 3202 hours, Malia.
LLP had.a ehaase.ok heatea w¢dl.clecided to file He.

 

prev lous lej.cl iseussec..Ladomal..kesolupon.CBe2)

 

nievanel...Counuselec Arau fellolnought Hae RPS
| thom te Plain bh, stherecpeo, stated hits Ces),
neva nee |complainct.as dL nefunnedl Sa ue. to Counselor
a rye lInseeKing.cw0 mieable Soluhinn.5

 

 

 

™

A) Onta4za090, Case Maas eSmith.cmck Comseloc .

—~htegute llo_p.comtd ed PC latuh LP Rios with another.

 

 

 

 

 

wae

 
Case {y:20-cv-01775-MEH Document 1 Filed 06/16/20 USDC Colorado Page 8 of 18

 

 

 

|
Trofoonal Resolution CBR. Q) couplet tenance

 

as well.asa ‘se usitive? Ikeque t Foc Admiwistredve

{Cene py (6249). Subsequeuthy, Plamnbitl kos OM-

 

—pleled_beth grievance |.complaint ou@) indisputably

 

 

stating his wacmutred,leaitimate., valid cash justified —
M sexual_abuse.” jMputatiol te Burearof Frisons.on|
I= 9= 20205_. |

 

f

 

Ce
_ Aremtello about ana copies” thatweuld be ava Hable
ne) th

 

) Ol_I-a4-acac, Fa intl Kies_qu estionad. Counselor

 

iu_Cltes>_wi cD. _re spect to the 7 CIRV.ANCES filed

je
ae peewee meter an

 

en _[=9- 2020_explicitly addressing Fla nittEeis_ tous
Cenns whi Deferdants Keddina, ims, anc Sones

 

 

 

 

INeXCUS ably ta ileck te_tnitiale qusd_condecto. timely,
rationa [, pl ausible.an d_leqictin ate EEA iveshaadion

 

 

||_of the sexual_assavlt © extortion, Hhreats of bodily

 

 

|| the time frame Ju ly thew Husust ef 2014.5

_h anu_to_FY / a int TE Kios_by.u wrevealed tun ades._doetlg

 

{

 

) Ove 3.2030, act approximately 12.230 heuts,Ca se

 

Manager Smith unex pectastiy.anrived.atFlaitePe
Ries* eell CB- 236) iw SHU. _Ieason_being, he !

 

clelivery_of Kemeny ED Numbect /004a3%= Fl. Dek

 

_Keceived 2 Tawuar/ 13, 2020, _Kespouse. Due? February
2, 2020, Subject: One? & LER Sexual Abuse bey Toma 5

 

 

 

 

‘Fremepy Iwate. ED Number t (ouul-Fl, Date Received 2 _

 

 

 

+t Cd)

 
Case ft:20-cv-01775-MEH Document 1 Filed 06/16/20 USDC Colorado Page 9 of 18-

|

|

 

 

 

 

Jaituan)_/b,.d026,_A espouse L>u et February_S).200,
S vb, ectOwo £TTeawsqendor. General _tssu es;

{

 

Ci

G

2.) On) 2x/2.2020, -CounseloAruielle.neturned. Lyetk.aga in

 

~ fe_cel|_B-232.in the SHU Counselors ; MOON Speman

 

Menced) to_advise. lainti fh es he hadin fact spoken

 

 

to__Caso..Na Na ef_Setth_concerning his. Specific. Sifuaz

 

 

Hen _wiith.céSpecttoe the rncurred SexualassatG),
extort ON, th reats.ot bol me rM.and.fonced. Sexua (
Q)

acts? Imposed pon. hinC

 

a 108 by. WaQous.INMateS it

 

1h) On 2-2-a020, Counseloc_ Lewis visited with. Qlaiwhte

 

 

| Kies.inthe SHU ant provided Kros.with.an Date.

—ewteweiug.ComputedionSheet _ Counselor Lewis_a ISO nese
J||-took this.cppoctunitsto.diseuss aud explain vanious a=

 

 

—pects.of My_CRies) \wew! computations heet.and Ad —
Fiest Step Aet._Momemts be kre. Couseler heusis Jeok:..

 

 

 

 

—herleave tro. the SHA, Alainht Kes. duguined abo:
his. Rios). Advinistoatve.Keg west Receiphs. toubaisig

 

 

bis gelewances. Connon Lewis prouply.advised.Kies___
tne tinSt ores PONSe,.wias.cliL.A>be.a nsweted. OD. CA= 0% —
~20a2(Sunbey,) wit the Usecend” nleVaNee response te.

 

|
01.032052.2000,.Counseler. Lewis. politely assured. Ha wh LE .
-Rios.she.Chowis) weuliL.cheel into the.proble.a isd ec msm
fund on_02-07- 2020_C Frriday.)awit.awa Iie QNSWEP A

 

 

 

 

 

2A(e)

 
Case 1

C4.) lm portent Ol. sa lacacan st. agpreninelds 212204,

20-cv-01775-MEH Document1 Filed 06/16/20 USDC Colorado Page 10 of 18

|

 

 

Counselor E rguielle appeaced.age nsect ainbfPs _eel{
clooc. The _peimary.ceasen for this visit was to de liver

 

 

 

|
Kos with..Me No rand tort Ke ional OLfee 2 Ad Nix
Nisdnadive. Kemebs _ pertaining te the. rm o-G@) previously

 

 

 

 

Submitted geievances.in Case Ma Hoers_loobY4ase-Fl_awd___.
and _leo44il-El. Faint £Fe Kos. was_wacilusahsfed

 

Witt th OES PONSLC castarnect tn Case Number lOot4il=

 

Fl, Nowetheless, le inti£Ll Gos_ex pressed. his.cliss atisz

 

 

faction_aud.cispleasure. with the response stated i Case.

 

| MumbecJee¢ass—Fl awd wavtedto_appeal.a cespnse-

 

Thi's was the Admini strate Kenedy, equest_arievancel __
Complai whinwhielthe Ldefendasts, KR dling.»

 

SIMNS A wh Tones deliberate ly. ,Malietously cnsd with

 

brazen_adtocethou ht failed: to lavestigate y-prebe.om

 

Search Flaintitt f os? Pactual _PREAclaia that ocm! _

 

 

 

curred. during theo wths.of Jal / anid Auge stof aol.

 

Cis

 

 

Chae ous sh4-enoug b, Counselor Arg ielle. provided Pla twee

Kres with the abena-clesce ibedl. docunests, nevertheless

 

 

 

 

eqreqjious ly fa tledl1h_his_paokessional_cespensibilitey anc
duties.as.a_BOk conrectional_counselecto_a dui se, tutor,

 

 

 

 

lostruct,_e docale.or-ensightes Ha in Le. Ge 05.2.5_how te

peepane.and_conplele ortile the wecessars documents

 

 

 

 

order to." pertect> the administeah ve..reMedy_appea /
—Proeess.

 

 

 

 

4) :
Case: 4|20-cv-01775-MEH Document 1 Filed 06/16/20 USDC Colorado Page 11 of 18°

Ge) Off oa-/4- 2020 Couuselor uielleavd Case Nauage

ate x.

Swith beth ap peared..at Qlaintifl Kos2cellis the SHU

 

 

 

On _this.specific.date.and Ae, Plain if specificalls.e het .

 

 

Aoguiello.orSrithpeovide tha (wh Zw. Hh BOk Fern~ 23002).
Lherevpas Counselor Arquiiel lo.readily complied. wo ith fee
request. Afterwards, Case Mew yer Smith advised
Plainbte Kires.hewou ld.b2,leaving FCT Florence, CO
on) theNexdctnansteeous toanothec BorFacility.s

 

 

i

Siguiflecaitly, BOP conrectional_prisovotheials such

ascleferdauts “Kedbingy.S I'MMS.4NL TEMES MYOPIC annem
Callously riled. toa Ke .preemptive.acton.with.cespect.
fo..ne ported, Kuown, ceahzed. and .documested sexual.
assault.).,.cr.padterns.of Sexual.a sSarkt Had TCA nem mm
hate bear.Infornedabout,.canbedud shouldbetourd
\ cleliberately indifferent, 2 S22 Jobuseul v.Tabuisoo,
38S F.3d 503, 52c- at CSO. Aced)) Spruce Vi
3 IM4_F3N183, 705-86 SF Cie MIB)

Dem we ae wae) ace Ben *

 

a
—

 

 

 

 

  
    

 

  
 

__ Tarwer, 99S FAQ 15.26,)S2S Ole.
|] 1.9.93.) ,_Withers v. hevin2 G15 aIS3, lel CH Bo.

 

!9.20),

 

 

() Courts have.aeKrowledgedin.ntinenn s.cases.dbot————_____
ft ranSe evder.Ctranssexua |) paisomers.such.as[2laina.
: th 10S re.atiapacticulaccist Aorsexrualass.

| _Savlt,.ancdcthakpeison_offieialsca beheld liable 2

Hg) | | _

 

 

 
Case 1|20-cv-01775-MEH Document 1 Filed 06/16/20 USDC Colorado Page 12 of 18

i

!

based.ov theic MWNewledae of those cisks.» See. Facwer.

 

 

ve Broumasl, Sl US 998,933, 14 SCH 147 Cag)

 

 

 

see also Gree vy. Bowles, Sol F 32.290,_a94 Ce Ob
Cin. R045 Ta ° ichi jy

 

 

64. 4.30716, 84 CoH Or T445)5. Butlery Dowd,

ae ae 7

919 Fad bbl, 667 (B#Cir 199a)5_ _

 

 

ot Sau Diega, Wat 2d 1435, 1449 (4% Cin 19aXes

 

20 G Cie, 19:
bane); Vesbucg vi Solem

: SYS Fak 763, Mol (BM | _
Cin 1988),

 

 

CIs

1) Tu addition, Dedeuclats Kedd ing. Simns Aad.

 

 

Tenes outca cous failuve.te propels \ce= classify? —
on” classi lainhH Riesatler having been)

 

 

Sexuall -assovLted. which_led to_Kios having i
been “Forced”? to_perfora_undesired ) UN Sou prt |

 

 

and_u wweleome "Sevoalacts” on other prisoners ___

 

 

out.ef unbridled feacef bedi! 4_0N. Ary oC even)

de ath. defirela whe Redding, Suns? aud Tous?
—INIQuitous, unscrupulous and_contem ptible...NacctionS.,— — —___
_atter be; Ng. properly.Notified of I aint Rios

 

Sexual asSaultG) at EcL Florence »Coleradoc reated.

 

|| @ peryv.a sive nisid of Litune harm. See Ve ez y, Johwson)
| 398 30.732, 736072 Cie aoos)” Santi )
| a4 620 ale, 123 (1% Cin, 1990),

 

Lane.

 

 

 

 

4 Ch)

 
* Case 1:20-cv-01775-MEH Document1 Filed 06/16/20 USDC Colorado Page‘13 of 18°

‘E. PREVIOUS LAWSUITS 2
Have you ever filed a lawsuit, other than this lawsuit, in any federal or state court while you
were incarcerated?; ss Yes _{ No (check one).

- 4 bo,

Jf your answer is “Yes,” complete this section of the form. If you have filed more than one '
previous lawsuit, use additional paper to provide the requested information for each previous |

: lawsuit. Please indicate that additional paper is attachéd and label the additional pages ‘
regarding previous lawsuits as “E. PREVIOUS LAWSUITS. ”

 

 

 

 

 

 

Name(s) of defendant(s): . NOE
"Docket number and’court: NIL.
. . i
Claims raised: WN / 4
Disposition: (is.the case’ still pending? AM / ,
has it been dismissed?; was relief granted?) A
Reasons for dismissal, .if dismissed: ~ M / AL
t { ,
Result on appeal, if appealed: . N / 4h
‘
F.. ADMINISTRATIVE REMEDIES jt

~ i

WARNING: Prisoners must exhaust administrative remedies before filing an action in federal
court regarding prison conditions. See 42'U.S.C. § 1997e(a). Your case may be dismissed or
judgment entered against you if you have not exhausted administrative remedies.

Is there‘a formal grievance procedure at the institution in which you are confined?

*

VY Yes___ No (check one)

® ¢

¢

Did you exhaust administrative remedies? | . . |
" __Yes_/ No (check one) TT Plainht 14 ros , VN ated Fhe.

A dainistrative Kan ene ‘proces> at FCT Herewee , Po a i
7- i | So ; -Fl d SubsequestlYy
Fanuary 13, 2oao, Case Nuisber ae iL dale
submitted Als appeal ts -s the Regional MrectoC , Teresal

Bure of Pri'SONs , North Certral ‘Regional offre, Kowres
Cry, Kesses bbe 2442, Hous Z hae etd aia
Case 1:20-cv-01775-MEH Document 1 Filed 06/16/20 USDC Colorado. Page 14 of 18

4 s”

o
$

G. + REQUEST FOR RELIEF
State the relief you are requesting or what you want the court todo. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that

_ additional paper is attached and label the additional pages regarding relief as “G. REQUEST -
FOR RELIEF.” fl

The tvactions of Defendants Redding , Simms and Jones when!
Pujling to take appropriate ancl Mecessare ache) when belie
verbally iN formed. ancl ''N writs of a Sexual assault, eye! te
tortyon) for sexual Satisfaction and the threat of Lodi ly w-"

- Jury vpen FlainhfF Rios Should have 'MMedsatel resulta
MW aN extens/ve » Comprehensive aud exhaustive. PEA ivesti-
gaten by the cleferidaats- Uvfortimulely, Hie true Sakire of

3 < ) . y
Plait IPPs sexual assault was repressed, Concealed, or.
H. PLAINTIFF’S SIGNATURE

wre

] declare under penalty of perjury that.1 am the plaintiff in this action, that I have read this . |
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746; '
18 U.S.C. § 1621. ‘

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law'or by a nonfrivolous argument for extending’ or modifying
éxisting law; (3) the factual contentions have evidentiary support ot, if specifically so identified,”
will’ likely have evidentiary support after.a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the'requirements of Rule 11.

ie >O hin Fe

(Plaintiff's signature)

_ O21L-2020:
Watey !

_ (Form Revised December 2017)
Case J

20-cv-01775-MEH Dotument1 Filed 06/16/20 USDC Colorado Page 15 of 18

4
+
.
1
|

 

and-hiddenby.sa idl efesrdats.ntheiccollectve— —__

 

arscL.concerted efforts to. coveravp2and Stouewall
+he perverted and.odious_eVetS.2e s ult NGS the Se Kua |

a ssaultls) of Flaintiff Ges Th is.lace ENG AN COWS Ci —eoee arom

 

 

|--94 ential _I'N-forM atioiy-docutented hacts and tirst=haod.
)..ACcouwt_was.foc.some.iNexplicable reasoneycladed. anh
| withheld. fron .offcial_Federal_qoversment.and utes.

 

of isod.cepocts.on.descriptons.: the .cleeudawts Sa
—peniorS.ct_ GL _Elonence, CO_iniana Hen pt.doticther—

 

 

conceal, enshrou hand sccouprehepsibls.ob scare the

I}! legal qud.abor inablea chons.of SeXu al. INMetEe Orecdaz

fors.incarenitedatEeL_Elorence, CO...

 

 

||_complaintoc supervise an Inquisition into the alleca=

Obviously, -the.queshow.whieh.heqsto.be. answered.
by lefendavts Kedeling., Sinus, aud Teves rs who”

 

| —d i'd. they.wefaciously-d Ps cssond,Tyucre nad laps —

teil doonduct.cr.adequa elatvestigate.a CRER

 

_tiens.of Plainh#te Kies, whichbyallaccoumts were
justified, truthfuland containMecit.

 

 

 

 

WHERE FORE > Ela indi LP Gos ~cequests.cth othe. ——
C suck oeaut the following.ce lied?s :

 

 

_A.Essuea declacatecy. judauewt-stating thet.

 

 

pe

 

CG)

 
 

Case 1920-cv-01775-MEH Document 1 Filed 06/16/20 USDC Colorado Page 16 of 18

'
|
i

: |
L. Defenida ts Ikeddling, Simasand Jones.

 

 

 

deliberatele failed in their professicual |
saties as L feral BOP conrechionaloffe

 

 

 

cens_to. suppress, hinder orcestnict the
sexuaLlassavltoer physica [ abuse of fedecal

 

 

prisowers violated the la intils..cig hds.

 

 

under the Eighth Anendwent tothe Onited

 

States Consditu tesa v.d_tow shtuted. Qo

 

 

 

a pe.,.S.eyval_asSau LEand an_assaukkaud,
batte ry anders tatea ud fedocal_law.

 

 

QQ. Defendants Redding , Sins asd Joues?

 

, Failure to tonducd a Meaning Land

pothentous FIER iwuestig ahtoN_at_F@CLT
Florence, CO_enco. Mp.a SSING_the eyua l

 

 

aSSa olt ok Plainhifl Kies cloning. tha.
Mouths of Joly and Au ust of 2dl4wvio-

 

 

| lated +hecights of Flan. f¥ Rios ander ___

 

 

 

the Due Recess Clause of the Fifth. jo
Ke Fourteenth Am endment+ts the United
Stites Qonsdi tition.

 

 

 

 

B, Award. compensatory danages.n the following
.
amounts 2 7

 

 

 

 

 

|, #500, 00 vointly and severally against

 

 

 

(6 Cb)

4
T
20-cv-01775-MEH Document1 Filed 06/16/20 USDC Colorado Page 17 of 18

|

 

I
defendants [Kelling Sinn s,ande TeeeS

 

’ \ . ‘ | .
forthe phys jeal_audenotoval jdjucies
s i
Sustained.as the cesult.ot Cla whites.

 

Sexual_assavkts.asd_.assavlta wd. boattery ean

 

“ye

2... 7S, :000_/oint| 4nd. Sererall against them
defenda t6_kkedd in sy UMM SMA, OWES pene

 

forthe huniliahPn,.clisgcate, Shake, —————
| jeuling,,.clegradation_andemotional—__

 

rnjarycesurting-fron the.deria lof

 

AO. P106€55,1N_CONNCHION AIH ALR rive nen
Valid REA clatmcusdcequisite..N2
vestigation that-slevec.caie tofu ito -—_

{

C, Award..punidiva.claunges.inithe bllwie ,

 

 

 

 

 

 

aHounts.$
a l. #50, 220 cach anginstcletenda wuts. ddlina a
Sinms.andicdones. _— |

 

 

D. CSranct.soch.otherceliekasit May)

 

 

Ope arctbratela'uhtt [Gos Js.ewtitled —

 

{

|

 

mosh,

|

 

 

 

 

G Ce)
Case 1720-cv-01775-MEH Documenti1 Filed 06/16/20 USDC Colorado Page 18 of 18

+

 

 

Ke. pe cf: Lf, lly Subuitted.,

 

 

 

Luis:A. ios, Tt, foSe

 

 

Kea, No. 086471-018
PO, Bo% 3S Gwe Alu

 

FC€.T, Beckley)

 

Beaver, WV 25813 |

 

+”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(6 (A)

 

 
